Evans, Judge.
Defendant, an inmate, was charged with attempted escape from the Reidsville penitentiary. He was convicted and sentenced to serve one year. Defendant appeals. Held:
1. At roll call, defendant was found not present and absent without leave. Later that day he was found under some hay in the hay barn on the premises. Defendant’s explanation was that he was "drugged up” from smoking marijuana and drinking alcohol, and remembered nothing about the circumstances. But this is not an excuse for committing a crime. See Choice v. State, 31 Ga. 424 (7); Barrett v. State, 129 Ga. App. 72 (199 SE2d 116); Penney v. State, 233 Ga. 831 (213 SE2d 688).
2. The evidence is ample to support the verdict of guilty.

Judgment affirmed.


Pannell, P. J., and Marshall, J., concur.